Exhibit 10.1

SETTLEMENT AGREEMENT WITH MUTUAL RELEASES

This Settlement Agreement with Mutual Releases, dated and effective as of
December 15th, 2006 (the “Agreement”) is entered into by and among i2
Technologies, Inc., a Delaware corporation (“i2” or the “Company”) and Gregory
A. Brady (“Brady”) (collectively, the “Parties”).

RECITALS

WHEREAS, on May 1, 1996, Brady executed an indemnification agreement with i2
setting forth the terms and conditions, in consideration of Brady’s continued
service as an officer or director of the Company, of the Company’s agreement to
indemnify Brady to the fullest extent authorized or permitted by the provisions
of the Delaware General Corporation Law and under the non-exclusivity provisions
of Article VI of the Bylaws of the Company, and to indemnify Brady against any
and all expenses (including attorneys’ fees), witness fees, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Brady in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (including an action by
or in the right of the Company) to which Brady is, was or at any time becomes a
party, or is threatened to be made a party, by reason of the fact that Brady is
was or at any time becomes a director, officer, employee or agent of the
Company, or is or was serving or at any time serves at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
(the “1996 Agreement”);

WHEREAS, on April 22, 2002, Brady executed a letter agreement with i2 setting
forth the terms and conditions of Brady’s separation from the Company, including
an agreement to indemnify Brady, to the fullest extent and in the manner
permitted by the General Corporation Law of Delaware, against expenses
(including attorneys’ fees), judgments, fines, settlements, and



--------------------------------------------------------------------------------

other amounts actually and reasonably incurred in connection with any
proceedings, arising by reason of the fact that Brady was an employee or
director of the Company, including, but not limited to the two lawsuits
currently pending in which Brady was a defendant, such lawsuits entitled Mark
Davis, Derivatively on Behalf of Nominal defendant i2 Technologies, Inc. v.
Harvey B. Cash, et al., and Allen V. Scheiner, On Behalf of Himself and All
Others Similarly Situated, v. i2 Technologies, Inc., Sanjiv Sidhu, Greg Brady
and William Beecher (the “2002 Agreement”);

WHEREAS, on May 13, 2003, Brady executed a letter agreement with i2 preserving
all rights granted in previous agreements or that otherwise might exist and
setting forth the terms and conditions under which i2 would advance to Brady, as
a former officer or director of the Company, the costs of his representation as
a party or witness in connection with a Securities and Exchange Commission
investigation captioned In the Matter of i2 Technologies, Inc. (FW-02654-A), the
investigation of Symbol Technologies, Inc., and the investigation by the
Company’s Audit Committee, as well as several purported civil class and
derivative actions brought in the United States District Court for the Northern
District of Texas against the Company and certain present and former directors
and officers of the Company, subject to an undertaking by Brady that he will
repay all amounts received in advance if it is ultimately determined by a court
of competent jurisdiction that he is not entitled to be indemnified by the
Company (the “2003 Agreement”);

WHEREAS, on December 14, 2005, Judge Chandler, in Gregory Brady v. i2
Technologies, Inc., Civil Action No. 1543-N, in the Court of Chancery of the
State of Delaware in and for New Castle County, entered an Order finding that
Brady’s advancement rights under the 1996 Agreement remain in full force and
effect (the “2005 Order”);

 

- 2 -



--------------------------------------------------------------------------------

WHEREAS, i2 has advanced to Brady, as a former officer or director of the
Company, the costs of his representation as a party in certain pending
litigation commenced by the Securities and Exchange Commission (the “pending
litigation”), which litigation is the subject of current settlement negotiations
between Brady and the Commission and which litigation will result in substantial
future expenses if it is not settled;

WHEREAS, the Company has incurred substantial costs and expenses in connection
with the advancement of fees and expenses for Brady; and

WHEREAS, the Parties now desire to finally settle the issues of advancement and
indemnification to Brady pursuant to the 1996 Agreement, the 2002 Agreement, the
2003 Agreement and the 2005 Order, without any admission of liability by any
Party, and the Parties desire to memorialize the Agreement:

AGREEMENT

NOW, THEREFORE, in consideration of the promises, representations and covenants
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1. Incorporation of Recitals. The foregoing Recitals are hereby incorporated
herein by reference.

2. Settlement Amount. Upon execution of this Agreement, i2 will pay to Brady the
sum of Two Million Five Hundred Thousand Dollars ($ 2,500,000.00) within twenty
(20) business days from the date that this Agreement is executed in full
settlement and compromise of all claims asserted or which could have been
asserted against the Company. Said payment shall be made by check payable to
“Akin Gump Strauss Hauer & Feld LLP FBO Gregory Brady” (the “Settlement
Proceeds”). Brady agrees that the Company’s obligation to pay the Settlement
Amount to him shall be satisfied by delivery of the Settlement Proceeds by check
made payable

 

- 3 -



--------------------------------------------------------------------------------

to Akin Gump Strauss Hauer & Feld LLP FBO Gregory Brady, and Brady hereby
designates Akin Gump Strauss Hauer & Feld LLP as his agent to receive such
Settlement Proceeds on his behalf and to hold such Settlement Proceeds in trust
until such time as the Condition to Settlement set forth in paragraph 13, below,
is fulfilled. Brady specifically acknowledges the adequacy and sufficiency of
the amount paid to him under this Agreement.

3. Payment of current expenses. i2 shall timely pay Mr. Brady’s defense costs,
including but not limited to the fees and expenses of Akin Gump Strauss Hauer &
Feld LLP, all testifying and consulting expert witness fees, and other charges,
incurred through the date of executing this Agreement. i2 shall also pay up to
$50,000 in additional defense costs to facilitate completing the settlement and
dismissal of the pending litigation.

4. Mutual Releases.

(a) By Brady. Brady, on behalf of himself, his respective heirs, executors,
administrators, legal representatives, assigns, insurers, officers, directors,
agents, past and present employees and partners, parents, subsidiaries, and
affiliates and each of their respective predecessors and successors (the “Brady
Releasors”), forever and fully remises, releases, acquits and discharges the
Company, its respective predecessors, successors, subsidiaries, directors,
officers, agents, past and present employees, partners, affiliates,
representatives, insurers, assigns, and each of their respective predecessors
and successors, of and from all manner of actions, cause, and causes of action,
suits, debts, sums of money, accounts, reckoning, bonds, bills, specialties,
covenants, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims and demands, whatsoever, in law or in equity, and
particularly, without limiting the generality of the foregoing, any manner of
actions, cause, and causes of action, controversies, claims, and demands, in law
or in equity, related to the 1996 Agreement, the 2002 Agreement, the 2003
Agreement or the 2005 Order, or which the Brady Releasors has

 

- 4 -



--------------------------------------------------------------------------------

or ever had against the Company, its respective predecessors, successors,
subsidiaries, directors, officers, agents, past and present employees, partners,
affiliates, representatives, insurers, assigns, and each of their respective
predecessors and successors, for, upon, or by reason of any matter, cause, or
thing, whatsoever, on or at any time prior to the date of this Agreement. By
virtue of this Agreement, the Company shall have no further obligation
whatsoever to advance costs, fees or expenses to Brady or to indemnify him in
connection with any present, threatened or future litigation by virtue of the
fact that Brady is or was at any time a director, officer, employee or agent of
the Company, or is or was serving or at any time serves at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

(b) By i2. The Company, its respective predecessors, successors, subsidiaries,
directors, officers, agents, past and present employees, partners, affiliates,
representatives, insurers, assigns, and each of their respective predecessors
and successors, (the “i2 Releasors”), hereby forever and fully remises,
releases, acquits and discharges Brady, his respective heirs, executors,
administrators, legal representatives, assigns, insurers, officers, directors,
agents, past and present employees and partners, parents, subsidiaries, and
affiliates and each of their respective predecessors and successors of and from
all manner of actions, cause, and causes of action, suits, debts, sums of money,
accounts, reckoning, bonds, bills, specialties, covenants, controversies,
agreements, promises, variances, trespasses, damages, judgments, executions,
claims and demands, whatsoever, in law or in equity, and particularly, without
limiting the generality of the foregoing, any manner of actions, cause, and
causes of action, controversies, claims, and demands, in law or in equity,
related to the 1996 Agreement, the 2002 Agreement, the 2003 Agreement or the
2005 Order, or which the i2 Releasors has or ever had against Brady, his
respective heirs, executors, administrators, legal representatives, assigns,
insurers, officers,

 

- 5 -



--------------------------------------------------------------------------------

directors, agents, past and present employees and partners, parents,
subsidiaries, and affiliates and each of their respective predecessors and
successors, for, upon, or by reason of any matter, cause, or thing, whatsoever,
on or at any time prior to the date of this Agreement.

5. Entire Agreement. Each Party hereto expressly represents and warrants that
this Agreement contains the entire understanding and complete agreement of the
Parties with respect to the subject matter of this Agreement, and all
understandings and agreements, if any, previously reached between the Parties
with respect to the subject matter of this Agreement have been merged into this
Agreement. All Parties represent and warrant that there are no terms of this
Agreement that are not set forth in this Agreement, and that no other agreements
exist between the Parties with respect to the subject matter of this Agreement
aside from this Agreement. No amendment or modification of this Agreement shall
be valid or binding upon the Parties unless made in writing and executed by all
of the Parties.

6. No Assignment/Authority of Signatory. The Parties each warrant and represent
that they have not previously assigned or conveyed to any third person
(including by operation of law) any right, claim, or cause of action that is the
subject of the Action or the Agreement (including the releases contained in the
Agreement), and that each signatory has the full and complete authority to enter
into this Agreement and to bind his or her respective entity.

7. Successors and Assigns. All covenants and agreements herein shall bind and
inure to the benefit of the respective successors, transferees, nominees, and
assigns of the Parties.

8. Action to Enforce Agreement. Any action arising out of the application,
interpretation, or alleged breach of this Agreement shall be resolved in the
courts of the State of Texas, Dallas County.

 

- 6 -



--------------------------------------------------------------------------------

9. Descriptive Headings. The headings used herein are descriptive only and for
the convenience of identifying provisions and are not determinative of the
meaning or effect of any such provisions.

10. Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other parts shall remain fully
valid and enforceable. This Agreement shall survive the performance of any
obligations contained herein.

11. Counterparts. This Agreement may be executed in any number of counterparts,
and execution of a photocopy or facsimile copy of this Agreement shall have the
same force and effect as execution and hand delivery of an original.

12. Condition to Settlement. This agreement is expressly conditioned upon the
entry of a final settlement and order of dismissal in the pending litigation.
Should this condition fail, Brady shall cause the Settlement Amount to be
returned to i2.

13. Mutual Representation and Warranty. The parties expressly represent that
they will not encourage, bring or support a claim or suit on behalf of
themselves or anyone else related to the events or occurrences that are the
subject of the past or pending litigation and that neither knows of any
threatened or pending litigation against the other, except for the litigation
brought by the Securities & Exchange Commission.

 

- 7 -



--------------------------------------------------------------------------------

BY SIGNING BELOW, THE PARTIES’ UNDERSIGNED REPRESENTATIVES, EACH ACTING IN HIS
OR HER RESPECTIVE REPRESENTATIVE CAPACITY, AGREE AND ACKNOWLEDGE THAT THEY HAVE
READ AND UNDERSTAND THE BINDING NATURE OF THIS AGREEMENT, THAT THEY HAVE
CONSULTED LEGAL COUNSEL IN CONNECTION HEREWITH, THAT THIS AGREEMENT REPRESENTS A
FINAL AND BINDING SETTLEMENT ACCORDING TO ITS TERMS, AND THAT THEY ARE ENTERING
INTO THIS AGREEMENT VOLUNTARILY.

 

i2 TECHNOLOGIES, INC By:   /s/ John Harvey Name:   John Harvey GREGORY A. BRADY
By:   /s/ Gregory A. Brady Name:      Its:     

 

- 8 -